DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Claims 21-29 and 35-45 in the reply filed on 7/1/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 30-34 and 46-52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-29 and 35-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0284593 to Wang et al.
Regarding Claims 21 and 35, Wang et al. teaches a composition comprising anionic silica abrasive 1-5000nm (Paragraph 43) with terminal groups -Om-Si-CH2-Y with Y a carboxylic acid group (Paragraphs 30 and 31), acid or base and water.
Regarding the limitations of abrasive preparation method, the limitations do not appear to materially affect the claimed abrasive by imparting distinctive characteristics. 
Regarding Claim 22 and 35, Wang et al. teaches pH 2-7 (Paragraph 42).
Regarding Claims 23, 35 and 44, Wang et al. teaches zeta potential (Paragraph 34) -10 to -100 mV.
 Regarding Claim 36 the limitations of removal rate 2:1 for nitride and polysilicon, the limitations are inherently met by the same composition or else are the result of essential limitations which have not been claimed.
Regarding Claim 37, as applied above to Claim 36, the limitations of removal rate 8:1 for nitride and polysilicon, are inherently met by the same composition or else are the result of essential limitations which have not been claimed.
Regarding Claims 24 and 39, Wang et al. teaches colloidal silica anionic abrasive or acid immobilized non-ionic silica.
Regarding Claim 25 and 40, Wang et al. teaches 0.01-50% (Paragraph 36).
Regarding Claims 26, 27, 41 and 42, Wang et al. teaches acid such as formic acetic (Paragraph 37) and bases such as potassium hydroxide, sodium hydroxide (Paragraph 41)
Regarding Claims 28 and 43, Wang et al. teaches acid and base (Paragraphs 37 and 41) 0.01-10% (Paragraph 38).
Regarding Claims 29 and 45, Wang et al. teaches conductivity (Paragraph 35) 0.1-10mS/cm.
Regarding Claim 38, Wang et al. carboxylic or sulfonic group (Paragraph 32)

Double Patenting
Claims 21-29 and 35-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,808,145. 
Although the claims at issue are not identical, they are not patentably distinct from each other. For example, Claim 1 of the conflicting Patent teaches all the essential limitations of Claim 35 of the instant application, but teaches a broader range for zeta potential.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roberts P Culbert whose telephone number is (571)272-1433. The examiner can normally be reached Monday thru Thursday 7:30 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTS P CULBERT/Primary Examiner, Art Unit 1716